In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00059-CR
     ___________________________

     DONALD K. EMICH, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 2
           Tarrant County, Texas
        Trial Court No. 1486612D


   Before Kerr, Pittman, and Birdwell, JJ.
  Memorandum Opinion by Justice Birdwell
                            MEMORANDUM OPINION

       Donald K. Emich appeals from his jury conviction and thirty-year sentence for

felony assault, enhanced from a misdemeanor by a prior family–violence assault, and

further enhanced to a first-degree felony because of two prior, final felony

convictions. See Tex. Penal Code Ann. §§ 12.42, 22.01(a)(1), (b)(2)(A). In three points,

he contends that (1) the State failed to prove his prior family–violence assault

conviction beyond a reasonable doubt, (2) the trial court abused its discretion by

admitting evidence over his hearsay objections: a fingerprint card on file with the

Tarrant County jail and a judgment and docket sheet from the prior family–violence

assault conviction, and (3) the trial court abused its discretion by admitting extraneous

offense testimony from the complainant over his rule 403 and 404(b) objections, see

Tex. R. Evid. 403, 404(b). We affirm.

                            I.      Facts Adduced at Trial

       Emich and the complainant, both drug users, had a history of domestic

violence during their approximately eighteen-month relationship. This prosecution

arose from one of those incidents in Glenwood Park, Fort Worth, where the

complainant was living in a tent among other homeless people. Emich had been

staying with her for at least a couple of days.

       Around 8:30 a.m. on February 6, 2017, Officer Joshua Steger responded to a

911 call about a disturbance at Glenwood Park. He and another officer first met with

the 911 caller––a man also living in Glenwood Park––and then drove around to the

                                             2
side of the park where they found Emich inside a tent. Emich was cussing and yelling,

and Officer Steger presumed that Emich was directing his ire at the complainant, who

was about twenty yards away by a creek embankment. She was crying. As the police

were taking Emich out of the tent, he said he and the complainant had just had a

verbal argument.

      Officer Steger walked over to the complainant. She would not turn around and

talk to him at first, but when she finally faced him, he noticed she had a black eye.

The complainant told Officer Steger that Emich had given her the black eye the day

before but that on February 6, he had hit her in the jaw, causing pain. The other

officer took a picture of the complainant pointing to where she felt pain, and the trial

court admitted the photograph into evidence. The complainant went into the tent and

tried to pack a bag because she wanted to get away from Emich. She was fearful and

scared. Emich, on the other hand, was not only agitated but was also cussing and

yelling at the officers. The officers arrested Emich. Neither the officers nor the 911

caller witnessed Emich actually striking the complainant, and Officer Steger did not

see any evidence of injury on the complainant other than scratches and her black eye.

      The trial court admitted the MedStar ambulance report of the incident into

evidence, and the prosecutor read this part of it to the jury:

      MedStar 30 dispatched to an assault, EMS stage for P.D. EMS arrived
      on scene to find PT standing with Fort Worth Fire and PD.

            PT stated that she didn’t want to go to the hospital. PT had black,
      purple left eye, scratches over the left shoulder and backside. PT said

                                            3
      that her left shin was hurting. EMS looked and there was bruising. EMS
      took manual vitals. PT’s vitals were stable.

            EMS advised PT to go get checked out if she didn’t want to go
      with EMS. EMS explained to PT the risks of not going and PT
      understood. PT signed AMA.[1]

      Roy Babbich also responded that day with the Fort Worth fire department. He

testified that the complainant “really didn’t want any help from us.” According to

Babbich, “she looked like she had been beat up. But she was also . . . living I guess in

the park or the woods, so she was also in pretty bad shape because of that too.” He

described the complainant that day as “[t]imid, beat down, worn out.” Emich, though,

was “[a]ggravated, angry, [and] seemed a little . . . crazy.” He was cussing the fire

department and police, and he was lurching at the police, who were restraining him.

      Encarncion Perez testified that on February 6, 2017, he was living in Glenwood

Park with other homeless people. He called 911 that day because he was scared

Emich was going to kill the complainant. He passed by their tent a couple of times

that morning and heard “noise”; the complainant was yelling, “Help me, help me.”

Perez heard “a woman saying that somebody [was] beating her.” The complainant was

screaming, and he was afraid Emich would kill her. The trial court admitted a

recording of Perez’s 911 call, in which he told the operator that a man is beating a

woman, and he is tired of it.



      1
       AMA is an acronym for against medical advice. AMA, Black’s Law Dictionary
(10th ed. 2014).

                                           4
      The complainant first testified about prior incidents of abuse by Emich. When

questioned about how she got the black eye, she said that Emich “must have” hit her

with his hand but that “a lot of these incidents” were multi-day events. When asked

what happened February 6, she said, “He hit me with a log. What? I don’t remember.”

But she remembered that the police were called early on February 6, around 8:00 or

8:30 a.m. When the police arrived, she was in the creek bed, praying for help. She

could not remember what she told the officers. The complainant testified that she

thought the assault had started a couple days earlier when she ran into Emich at a

convenience store: “[t]hen a couple of days go by and you can’t get away.” She also

said, “It’s hard for me to keep it all straight. You’re talking about a lot of

concussions.” The complainant confirmed that she did not want medical attention

that day and was probably uncooperative because the police “had written me a ticket

last time they came out for fighting when I called them.”

      On cross-examination, the complainant admitted that she had been

corresponding with Emich while he was in jail and that at the time of trial she was

also in jail for possession of methamphetamine, which she had continued to use after

Emich’s arrest. She also testified about her past drug use, drinking, and mental health

problems. She agreed that her drug use and concussions had affected her memory.




                                          5
                 II.     Evidence of Prior Conviction is Sufficient

       Emich argues in his first point that the State failed to meet its burden to prove

beyond a reasonable doubt that he was previously convicted of family–violence

assault.

       The State can enhance a class A misdemeanor assault to a third-degree felony

with proof beyond a reasonable doubt that the defendant was previously convicted of

assaulting a family member, household member, or person with whom the defendant

had a continuing romantic or intimate relationship. Id. § 22.01(a)(1), (b)(2)(A); see Tex.

Fam. Code Ann. § 71.0021(b) (defining dating relationship), § 71.003 (defining

family), § 71.005 (defining household); Flowers v. State, 220 S.W.3d 919, 921 (Tex.

Crim. App. 2007). Sufficient proof must link the conviction to the defendant, but no

specific document or mode of proof is required. Flowers, 220 S.W.3d at 921. A

judgment that contains sufficient information to establish both the existence of a

prior conviction and the defendant’s identity as the person convicted may be

sufficient. Id. at 921–22. We apply the Jackson standard to determine whether the State

offered sufficient proof of a prior conviction. Jackson v. Virginia, 443 U.S. 307, 319, 99
S. Ct. 2781, 2789 (1979); Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010)

(“[T]he Jackson v. Virginia legal-sufficiency standard is the only standard that a

reviewing court should apply in determining whether the evidence is sufficient to

support each element of a criminal offense that the State is required to prove beyond

a reasonable doubt.”).

                                            6
      Here, the trial court admitted a certified copy of a 2016 Tarrant County

judgment showing that Donald K. Emich was convicted of “ASSAULT BODILY

INJURY-FM.” The judgment includes a finding that “the Defendant committed an

offense involving Family Violence.” Although the judgment copy contains a

fingerprint, parts of the fingerprint image are missing. Also included with the

judgment is a docket sheet with the defendant’s signature.

      Tarrant County Sheriff’s Deputy James Blaszak testified that he took Emich’s

fingerprints on the day of the trial; the trial court admitted that fingerprint card,

State’s Exhibit 12, for record purposes only. Deputy Blaszak also identified a certified

copy of a fingerprint card for Donald K. Emich that the sheriff’s office keeps “in the

booking area in the ID section.” According to Deputy Blaszak, the sheriff’s office

takes a set of fingerprints “whenever somebody comes into the jail for the first time.”

Any time that person is booked in thereafter, the sheriff’s office compares that

person’s prints to the fingerprint card on file. The trial court admitted the jail-file

fingerprint card into evidence as State’s Exhibit 7, and Deputy Blaszak testified that

the fingerprints on the jail-file card matched the fingerprints that he had taken from

Emich the morning before trial. Exhibit 7 contains Emich’s name, birthdate,

signature, race, gender, and CID (county identification) number. Deputy Blaszak

explained that the jail assigns a CID number the first time a person is jailed; not only

is that number unique to a single person, a person can have only one CID number.



                                           7
         The CID number and birthdate on the 2016 judgment match those listed on

Exhibit 7. Additionally, the jury could compare the signature on the docket sheet

accompanying the judgment with the fingerprint-card signature; they are strikingly

similar. Finally, Deputy Blaszak was able to link Emich to Exhibit 7 because the

fingerprints in that exhibit matched the fingerprints Deputy Blaszak took from Emich

the morning of trial. Thus, we conclude that the State sufficiently proved that a prior

family–violence assault conviction existed and that it was linked to Emich. See Flowers,
220 S.W.3d at 921; Goode v. State, No. 02-10-00465-CR, 2011 WL 4502333, at *2 (Tex.

App.––Fort Worth Sept. 29, 2011, pet. ref’d) (mem. op., not designated for

publication) (holding proof of prior conviction sufficient when linked to defendant by

CID number, full name, and birth date); see also Ramirez v. State, No. 02-13-00540-CR,

2015 WL 4652771, at *7–8 (Tex. App.—Fort Worth Aug. 6, 2015, pet. ref’d) (mem.

op., not designated for publication) (rejecting argument that comparison of

defendant’s fingerprints to fingerprint on prior judgment was required for sufficient

proof to ensure that no other inmates had been “abusing the system by using”

defendant’s name as an alias).

         We overrule Emich’s first point.

  III.     Fingerprint Card and Prior Judgment are Admissible Public Records

         In his second point, Emich contends the trial court abused its discretion by

admitting Exhibit 11, the 2016 judgment and accompanying docket sheet, and

Exhibit 7, the jail-file fingerprint card, because they both contain inadmissible hearsay.

                                            8
He argues specifically that the fingerprint card is not admissible as a public record

because it contains information observed and reported by a law enforcement officer

for use in this particular prosecution.2 See Tex. R. Evid. 803(8).

       A. Exhibit 11

       Emich objected to the admission of Exhibit 11 because “it contains other

information that’s hearsay and not related to the conviction,” and the trial court

overruled the objection. The State contends the objection did not preserve his

appellate complaint because it did not specifically identify the “other information,”

but Emich’s objection could only refer to the information contained on the docket

sheet, which was the only other part of the three-page exhibit. Accordingly, we

conclude Emich preserved his appellate complaint that the docket sheet contained

inadmissible hearsay. See Tex. R. App. P. 33.1(a)(1); Everitt v. State, 407 S.W.3d 259,

263 (Tex. Crim. App. 2013) (admonishing courts of appeals against engaging in a

hyper-technical parsing of an objection’s specificity); State v. Rosseau, 396 S.W.3d 550,

555 (Tex. Crim. App. 2013) (explaining that preservation does not require “magic

language” and turns only on whether the trial court understood the basis of the

objection).

       The docket sheet accompanying the 2016 judgment is admissible as a public

record; it is a document maintained by the trial court clerk setting out the trial court’s

       He also contends that the State did not lay the proper predicate for the exhibit
       2

to be admitted as a business record, but we will not address that argument because of
our disposition of his public-record argument. See Tex. R. App. P. 47.1.

                                            9
activities. See Tex. R. Evid. 803(8)(A)(i); Brown v. State, No. 12-11-00027-CR, 2011 WL
3915663, at *3 (Tex. App.––Tyler Sept. 7, 2011, no pet.) (mem. op., not designated

for publication); Vanderhorst v. State, 821 S.W.2d 180, 183 (Tex. App.––Eastland 1991,

pet. ref’d); cf. Tex. R. Civ. P. 26 (“Each clerk shall also keep a court docket in a

permanent record that shall include the number of the case and the names of parties,

the names of the attorneys, the nature of the action, the pleas, the motions, and the

ruling of the court as made.”). Emich did not argue at trial, nor does he argue on

appeal, that “the source of information or other circumstances indicate a lack of

trustworthiness.” Tex. R. Evid. 803(8)(B). Thus, the trial court did not abuse its

discretion by admitting Exhibit 11.

       B. Exhibit 7

       Emich claims that the State’s Exhibit 7 fingerprint card is not admissible as a

public record because it contains information observed by law-enforcement personnel

in a criminal case, to which the public-records hearsay exception does not apply. See

Tex. R. Evid. 803(8)(A)(ii).

       Although rule 803(8)(A)(ii) allows the admission of law-enforcement

reports (1) that are prepared in a nonadversarial setting, (2) that are unrelated to any

specific litigation, and (3) that record objective, neutral observations, the rule excludes

law enforcement’s “crime-scene or investigation observations” from admission as

public records “because [such] observations, opinions, and narrations are made while

the officer is ‘engaged in the often competitive enterprise of ferreting out crime,’” and

                                            10
are inherently adversarial and less reliable than other types of public records. Fischer v.

State, 252 S.W.3d 375, 382–83 (Tex. Crim. App. 2008) (quoting Johnson v. United States,

333 U.S. 10, 14, 68 S. Ct. 367, 369 (1948)). But this exclusion does not apply to

officers’ objective observations while conducting “routine business matters,” such as

noting when property is taken out of and checked into an inventory room or making a

fingerprint card. Pondexter v. State, 942 S.W.2d 577, 585 (Tex. Crim. App. 1996);

McLeod v. State, 56 S.W.3d 704, 710 (Tex. App.––Houston [14th Dist.] 2001, no pet);

see also United States v. Quezada, 754 F.2d 1190, 1193–94 (5th Cir. 1985) (refusing to

apply federal rule 803(8) to exclude “all reports made by a government employee . . .

offered against a criminal defendant” and distinguishing routine, objective reports

“made as part of the everyday function of the preparing official or agency” from

crime investigation reports); Fischer, 252 S.W.3d at 382 n.29 (citing McLeod); Perry v.

State, 957 S.W.2d 894, 898–99 (Tex. App.––Texarkana 1997, pet. ref’d) (holding that

law-enforcement exclusion did not apply to child support arrearage report); cf.

Melendez-Diaz v. Massachusetts, 557 U.S. 305, 324, 129 S. Ct. 2527, 2539–40 (2009)

(“Business and public records are generally admissible absent confrontation not

because they qualify under an exception to the hearsay rules, but because—having

been created for the administration of an entity’s affairs and not for the purpose of

establishing or proving some fact at trial—they are not testimonial.”).

      Despite Emich’s arguments to the contrary, Deputy Blaszak testified that

recording first-time jail inmates’ fingerprints, and subsequently comparing them

                                            11
anytime a person is re-arrested, are routine duties of jail officers in the Tarrant County

jail’s booking area and that the sheriff’s department maintains these records.

Accordingly, we conclude that the information in Exhibit 7 is not of the inherently

adversarial and potentially unreliable nature that would require its exclusion under rule

803(8)(A)(ii) and that the trial judge did not abuse his discretion by admitting it.

       We overrule Emich’s second point.

    IV.    Complainant’s Testimony About Extraneous Assaults Admissible

       Emich’s third point concerns the admissibility of the complainant’s testimony

about extraneous assaults Emich committed against her. Emich argues that the

extraneous offense evidence was not relevant for any purpose other than character

conformity and was substantially more prejudicial than probative. See Tex. R. Evid.

403, 404(b).

       A. Emich Did Not Forfeit This Issue Through Inadequate Briefing

       The State contends that Emich did not adequately brief this complaint because

he did not devote specific argument to each separate assault and cites over one

hundred pages in support of his argument. But Emich expressly complains only of the

complainant’s extraneous offense testimony and cites only twenty-nine pages in the

record to support his contention that this testimony served no purpose other than

character conformity; he cites other pages to argue that the trial court’s alleged error

was harmful. In the twenty-nine pages in which Emich identifies alleged error, the

complainant testified that within a six-month period Emich (1) hit her in the face with

                                            12
his fist, (2) hit her in the face with a belt, causing a scar, (3) kicked her in the head, and

(4) slammed her head into a concrete floor. The trial court admitted photographs of

the complainant’s injuries from these assaults, but Emich does not complain about

the admissibility of the photographs on appeal. The complainant also testified about

the 2016 assault culminating in Emich’s prior family–violence assault conviction as

well as another 2016 assault. She further testified that the Watauga police came to her

house at least ten times and that Emich had choked her with his hands.

       Emich repeatedly objected to admission of the photographs of the

complainant’s injuries, as well as the extraneous offense testimony, on rule 404(b) and

rule 403 grounds, and the trial court granted him a running objection. The trial court

also considered Emich’s complaints in the context of a pretrial motion in limine, but

instead of granting or denying the motion in limine, the trial court ruled the evidence

admissible under code of criminal procedure article 38.371. Because we can discern

from the record references and argument in Emich’s brief what testimony he is

complaining about and why, and because his complaint corresponds to his trial

objections and the trial court’s admissibility rulings, we will review Emich’s issue as

adequately briefed. See Tex. R. App. P. 38.9.

       B. Testimony Relevant for Non-Character Conformity Purpose

       In assault–family–violence prosecutions, code of criminal procedure article

38.371 permits the admission of evidence about “the nature of the relationship

between the actor and the alleged victim.” Tex. Code Crim. Proc. Ann. art. 38.371(a),

                                             13
(b). But the evidence must still be otherwise admissible under the rules of evidence,

including rule 404(b). Id. art. 38.371(c); Gonzalez v. State, 541 S.W.3d 306, 312 (Tex.

App.––Houston [14th Dist.] 2017, no pet.).

      Rule 404(b) prohibits the admission of extraneous offense evidence solely to

prove character conformity. Tex. R. Evid. 404(b)(1). But this type of evidence may be

admissible to prove other things, such as “motive, opportunity, intent, preparation,

plan, knowledge, identity, absence of mistake, or lack of accident.” Tex. R. Evid.

404(b)(2). Accordingly, in a family–violence assault prosecution, evidence of prior

extraneous assaults on the same victim may be permissible under rule 404(b) to rebut

a defensive theory that the alleged victim fabricated the allegations or to explain the

victim’s unwillingness to cooperate with law enforcement or the prosecution. Morales

v. State, No. 14-17-00381-CR, 2018 WL 3118587, at *4 (Tex. App.—Houston [14th

Dist.] June 26, 2018, pet. ref’d) (mem. op., not designated for publication); Gonzalez,
541 S.W.3d at 312. But simply because a defensive theory is advanced does not

automatically mean extraneous offense evidence is admissible to rebut it; a

defendant’s mere denial that he committed the charged offense does not open the

door to the admission of extraneous conduct because “a defendant generally denies

commission of the offense at trial–that is the reason for having a trial.” De La Paz v.

State, 279 S.W.3d 336, 343 (Tex. Crim. App. 2009). Thus, for extraneous offense

evidence to be admissible to rebut a fabrication defense, the extraneous offense must

be similar to the charged offense and must logically serve to make more or less

                                          14
probable “an elemental fact, an evidentiary fact that inferentially leads to an elemental

fact, or defensive evidence that undermines an elemental fact.” Id.; Sandoval v. State,

409 S.W.3d 259, 301 (Tex. App.—Austin 2013, no pet.).

      Not only did the complainant testify about the prior assaults, she also testified

about law enforcement’s response to them; specifically, she testified that the Watauga

police had told her that charges against Emich were not warranted for the extraneous

assaults and that she was an unreliable witness. She said that law enforcement’s

unwillingness to prosecute Emich made her feel like she deserved what he had done

to her and that she had “eventually . . . stopped calling.”

      Our review of Emich’s voir dire, opening statement, and cross-examination of

the witnesses shows that, like the defendants in Morales and Gonzalez, he raised the

defensive theory of fabrication. He also attacked the complainant’s credibility and

memory and suggested that she was the aggressor in any altercation because of her

drug use and mental health problems. He further raised the possibility that she refused

to seek medical treatment on February 6 because she was afraid her drug use would

be discovered. He argued all of these defensive theories in his closing. The

complainant’s testimony about the prior assaults and nature of her relationship with

Emich helped to rebut the defensive evidence undermining a conclusion that Emich

assaulted her on February 6 as opposed to on other days––her inability to remember

the exact events, her lack of significant recent injuries, and the lack of eyewitnesses to

what actually occurred inside the tent. Accordingly, we hold that the complainant’s

                                            15
testimony about the history of abuse was admissible under rule 404(b) to rebut that

defensive evidence. See Lacer v. State, No. 01-17-00267-CR, 2018 WL 4135025, at *12–

13 (Tex. App.––Houston [1st Dist.] Aug. 30, 2018, no pet.) (mem. op., not designated

for publication); Morales, 2018 WL 3118587, at *4; Hammond v. State, No. 10-17-00178-

CR, 2018 WL 1866053, at *1–2 (Tex. App.––Waco Apr. 18, 2018, no pet.) (mem. op.,

not designated for publication).

      C. Testimony Not Substantially More Prejudicial Than Probative

      Even if evidence is admissible under rule 404(b), it may nevertheless be

inadmissible under rule 403 if its probative value is substantially outweighed by a

danger of unfairly prejudicing the defendant, confusing the issue, misleading the jury,

causing undue delay, or needlessly presenting cumulative evidence. Tex. R. Evid. 403.

When considering if evidence is admissible despite a rule 403 objection, the trial court

must conduct a balancing test. Montgomery v. State, 810 S.W.2d 372, 389 (Tex. Crim.

App. 1990) (op. on reh’g). In conducting a rule 403 balancing test, a court must

consider (1) the inherent probative force of the proffered item of evidence along with

(2) the proponent’s need for that evidence and balance those factors against (3) any

tendency of the evidence to suggest decision on an improper basis, (4) any tendency

of the evidence to confuse or distract the jury from the main issues, (5) any tendency

that a jury that has not been equipped to evaluate the probative force of the evidence

would give it undue weight, and (6) the likelihood that presentation of the evidence

will consume an inordinate amount of time or merely repeat evidence already

                                          16
admitted. Gigliobianco v. State, 210 S.W.3d 637, 641–42 (Tex. Crim. App. 2006); Alami

v. State, 333 S.W.3d 881, 889 (Tex. App.––Fort Worth 2011, no pet.). The rules of

evidence favor the admission of relevant evidence and carry a presumption that

relevant evidence is more probative than prejudicial. Jones v. State, 944 S.W.2d 642, 652

(Tex. Crim. App. 1996).

      The State had a need for the extraneous evidence; nobody saw what actually

happened between the complainant and Emich on February 6, 2017, and the

complainant could not remember the details of how or with what Emich hit her. That

she was able to testify to a pattern of abuse by Emich helped explain why she could

not remember exactly how he had injured her on that particular day. And while it is

true that extraneous offense evidence carries an inherent danger that a jury will

convict for character conformity, the State urged the jury to convict solely based on

events on the day of February 6, 2017: “But make no mistake, I’m not asking you to

convict him on February 6th because of all the rest. I’m asking you to convict him on

his assault on her that day because he did it on that day.” Although the State

presented testimony from police officers about two 2016 assaults of the complainant

by Emich––including the one the State proved as a prior family–violence conviction––

the complainant’s testimony did not take up an inordinate time or needlessly repeat

evidence. There was also a low risk that the jury would be confused; the complainant’s

testimony gave a better picture of the cycle of violence between her and Emich that

helped explain her actions on February 6 and her lack of memory regarding the exact

                                           17
details of that particular assault. For these reasons, we conclude that the trial court did

not abuse its discretion by admitting the complainant’s extraneous offense testimony

over Emich’s rule 403 objection.

      Because the evidence was admissible under rule 404(b) and 403, the trial court

did not abuse its discretion by admitting it. We overrule Emich’s third point.

                                   V.     Conclusion

      Because we have overruled all of Emich’s points, we affirm the trial court’s

judgment.

                                                       /s/ Wade Birdwell

                                                       Wade Birdwell
                                                       Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 24, 2019




                                            18